DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 01-14-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfromm ‘739 (US 2009/0288739 A1) in view of Danforth ‘207 (US 5,900,207), Lock ’13 (Lock, T. (2013, September 8). “3D printing with Acetal Filament”. Retrieved from http://blog.think3dprint3d.com/2013/09/3d-printing-with-acetal-filament.html), Foley ’13 (Foley, Batchelder ‘058 (US 5,866,058).
Regarding claim 7, Wohlfromm ‘739 teaches:
heating a mixture (M) to a temperature (TM) (¶ [0053], [054])
depositing the mixture (M) into a chamber to form a three-dimensional green body (¶ [0049])
wherein the mixture (M) comprises
(a) from 40 to 70 % by volume of an inorganic powder (IP) based on the total volume of the mixture (M) (¶ [0033], [0039])
(b) form 30 to 60 % by volume based on the total volume of the mixture (M) of a binder (B) consisting of (¶ [0034], [0037])
(b1) from 70 to 96 % by weight of at least one polyoxymethylene (POM) based on the total weight of the binder (B) (¶ [0035])
(b2)  from 2 to 15 % by weight of at least one polyolefin (PO) based on the total weight of the binder (B) (¶ [0036])
(b3) from 2 to 26 % by weight of at least one further polymer (FP) based on the total weight of the binder (B), wherein the at least one further polymer (FP) is selected from the group as claimed (¶ [0037])
after the depositing, removing at least 95% by weight of component (b1) from the three-dimensional green body to form a three-dimensional brown body (¶ [0050], [0051], [0059]).
Wohlfromm ‘739 is silent regarding the mixture being deposited using a layer-based additive technique.  In analogous art of binder-particulate mixture forming, Danforth ‘207 suggests that a flowable mixture of inorganic particulate and binders may be deposited using a layer-based additive technique for the benefit of forming near-net shapes with reduced manufacturing time and cost (column 1, lines 14-36; column 2, lines 31-48; column 2, lines 58-
Wohlfromm ‘739 and Danforth ‘207 are silent regarding a temperature of the build chamber being in the range of from 50°C to 80°C.  In analogous art of additive manufacturing of thermally solidifiable materials, Batchelder ‘058 suggests that the temperature at which the deposited body is maintained is a result effective variable because it may be altered in order to minimize distortion and optimize geometric accuracy of the body, and that the desired temperature can be achieved by maintaining the temperature of the build environment (column 1, lines 29-37; column 2, lines 24-26 and 31-35; column 3, lines 10-19; column 4, lines 56-65; column 5, lines 6-14 and 36-42).  It has been held that determining an optimum value of a result effective variable involves only routine skill in the art.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wohlfromm ‘739, Danforth ‘207, Lock ’13, and Foley ’13 by optimizing the temperature of the build chamber for the benefit of minimizing distortion and optimizing geometric accuracy of the body, as suggested by Batchelder ‘058.
Regarding claim 2, Wohlfromm ‘739 further teaches the mixture (M) further comprises as a component (c) from 0.1 to 5 % by volume of at least one dispersant based on the total volume of the mixture (M) (¶ [0038], [0039]).
Regarding claim 3, Wohlfromm ‘739 further teaches the inorganic powder (IP) is a powder of at least one inorganic material selected from the group consisting of a metal, a metal alloy, and a ceramic material (¶ [0033]).
Regarding claim 4, Wohlfromm ‘739 further teaches component (b1) is a polyoxymethylene (POM) copolymer which is prepared by polymerization of at least 50 mol-% of a formaldehyde source (b1a), from 0.01 to 20 mol-% of at least one first comonomer (b1b) of formula (II), and from 0 to 20 mol-% of at least one second comonomer (b1C) selected from the group consisting of a compound of formula (III) and a compound of formula (IV) as claimed (¶ [0016]-[0022]).
Regarding claim 6, Wohlfromm ‘739 further teaches the particle size of the inorganic powder (IP) is from 0.1 to 80 µm (¶ [0041]).
Regarding claim 8, Wohlfromm ‘739 further teaches the temperature (TM) during the heating is from 140 to 240°C (¶ [0053], [0054]).  It is also noted that Danforth ‘207 suggests temperatures in this range may be utilized for layer-based additive forming (column 15, lines 40-41; column 16, lines 61-62).
 Regarding claim 10, Wohlfromm ‘739 further teaches the removing of the binder (B) comprises removal by an acidic treatment (¶ [0050], [0055]).
Regarding claim 11, Wohlfromm ‘739 further teaches the removing of the binder (B) is performed at a temperature below the melting point of the binder (¶ [0050], [0055]).
Regarding claim 12, Wohlfromm ‘739 further teaches after the removing of the binder (B), sintering the three-dimensional brown body to form a three-dimensional sintered body (¶ [0052]). 
Regarding claim 13, Danforth ‘207 suggests depositing a mixture using a layer-based additive technique as described for claim 7 above, and further suggests the mixture is provided to a nozzle and is then heated to a temperature (TM) prior to deposition for the benefit of making the mixture flowable and fluid for forming (column 3, lines 17-20; column 9, lines 21-28; Examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Danforth ‘207 by providing the 
Regarding claim 15, Wohlfromm ‘739 suggests that the three-dimensional brown body is subjected to binder removal by acid treatment and heat treatment before sintering (¶ [0050], [0051], [0055], [0059], [0061]).  The acid treatment is performed until “at least 90% by weight” of the POM component is removed (¶ [0059], which range includes 100% removed), and the heat treatment is performed “to remove the residual binder completely” (¶ [0059]; ¶ [0061]).  The disclosed composition is described as having “residue-free binder removal” (¶ [0061]), and the resulting bodies before sintering are described as “freed of binder” (¶ [0052], [0060]).  Thus, while Wohlfromm ‘739 does not explicitly state that the three-dimensional sintered body comprises less than 0.5% by volume of the binder (B) based on the total volume of the three-dimensional sintered body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the three-dimensional sintered body of Wohlfromm ‘739 and Danforth ‘207 comprise less than 0.5% by volume of the binder (B) based on the total volume of the three-dimensional sintered body to free the body of binder before sintering, as described by Wohlfromm ‘739.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfromm ‘739 (US 2009/0288739 A1), Danforth ‘207 (US 5,900,207), Lock ’13 (Lock, T. (2013, September 8). “3D printing with Acetal Filament”. Retrieved from http://blog.think3dprint3d.com/2013/09/3d-printing-with-acetal-filament.html), Foley ’13 (Foley, N. (2013, August 12). “3D Printing in Acetal”. Retrieved from https://ultimaker.com/en/community/3646-3d-printing-in-acetal), and Batchelder ‘058 (US 5,866,058) in view of ter Maat ‘820 (US 2013/0062820 A1).
Regarding claim 14, Wohlfromm ‘739 is silent regarding the at least one further polymer (FP) being polytetrahydrofuran.  In analogous art of molding inorganic powder articles, ter Maat ‘820 suggests utilizing a binder for the inorganic powder that includes polytetrahydrofuran.  ter .

Response to Amendment
The declaration under 37 CFR 1.132 filed 01-14-2022 is insufficient to overcome the rejection of claims 2-4, 6-8, and 10-15 based upon 35 USC 103 as set forth in the last Office action because: 
The declaration argues that the properties of POM would be understood as not being suitable for layer based additive techniques such as fuse deposition.
Response
The declaration argues that the amount of POM used necessarily would have led to the conclusion that those compositions would not have been useful in fused filament applications.
Response:  As discussed in the Patent Board Decision dated 03-27-2020 at pages 5-7, Lock and Foley evidence that prior to the date of invention, and contrary to Applicant’s argument, it was known that POM could sufficiently adhere to itself to be used in layered 3-D printing, and that there are various benefits of POM.  Lock and Foley utilize 100% POM.  As Dr. Hermant further argues (see below), one skilled in the art would have assumed that the addition of further substances would not significantly change the behavior of POM in a mixture.  Thus one skilled in the art would have found that the amounts of POM disclosed in Wohlfromm and further, up to 100% POM as in Lock and Foley, could be used in fused filament applications.
The declaration argues that even using the minimum amount of POM would still have resulted in binder mixtures which would have been expected not to be compatible with fused filament applications, and one skilled in the art would have assumed that the addition of further substances does not significantly change the crystallization behavior of POM in the mixture.
Response: As discussed in the Patent Board Decision dated 03-27-2020 at pages 5-7, Lock and Foley evidence that prior to the date of invention, and contrary to Applicant’s argument, it was known that POM could sufficiently adhere to itself to be used in layered 3-D printing, and that there are various benefits of POM.  Lock and Foley utilize 100% POM.  If the addition of further substances would not significantly change the behavior of POM in a mixture, then one skilled in the art would have found that the amounts of POM disclosed .

Response to Arguments
Applicant's arguments filed 01-14-2022 have been fully considered but they are not persuasive. Arguments are summarized as follows:
The declaration of Dr. Hermant notes that POM has properties that it would be understood would have not been suitable for a layer based additive technique such as fused deposition.
Response:  See Response to Amendments above.
It is extremely surprising that the layers of the claimed composition adhere to each other although POM has such a low coefficient of friction, and that the mixture M can be used in a fused filament layer-based additive process.  The surprising technical effect can be seen from inventive examples E1 and E2.
Response:  The inventive examples in the specification merely show that the fused filament fabrication worked.  The statements that such success is unexpected are in tension with Lock and Foley.  As discussed in the Patent Board Decision dated 03-27-2020 at pages 5-7, Lock and Foley evidence that prior to the date of invention, and contrary to Applicant’s argument, it was known that POM could sufficiently adhere to itself to be used in layered 3-D printing, and that there are various benefits of POM.  
When a person skilled in the art combines the information about the properties of POM with the disclosure of Danforth, which teaches that poor layer-to-layer bonding is extremely problematic, he is led away from considering a mixture as in Wohlfromm for a fused filament fabrication process.
Response:  The citations to Danforth regarding layer-to-layer bonding are discussing cooling operations and time delay between adjacent layer deposition.  As discussed in the Patent Board Decision dated 03-27-2020 at page 5, Danforth does not disparage or otherwise discourage the use of POM.  Danforth is emphasizing the need to control cooling operations and time delay between adjacent layer deposition for any composition being formed.  Further, Lock and Foley evidence that prior to the date of invention, and contrary to Applicant’s argument, it was known that POM could sufficiently adhere to itself to be used in layered 3-D printing, and that there are various benefits of POM.
Lock and Foley produce bodies consisting of completely POM and do not comprise any inorganic powder or any removal of POM, and thus they provide no indication that the binders disclosed in Wohlfromm would have been useful in the fused filament technique of Danforth.
Response
In Lock and Foley, the person skilled in the art is not taught any advantages of using POM.
Response:  As also discussed in the Patent Board Decision dated 03-27-2020 at page 5, Lock describes benefits of POM including low coefficient of friction and better wear resistance than PTFE, and suggests that using POM in a “multimaterial print”, such as that of Wohlfromm, “would open up a huge number of possibilities for complex objects”.  Foley also suggests that POM is strong and rigid with excellent wear resistance and very low friction.  The Patent Board Decision further states at page 6 that “we are not persuaded that certain challenges involved in 3-D printing using POM would have caused a person of ordinary skill in the art to doubt whether Wohlfromm’s ‘depositing’ step could successfully use a layer-based additive technique as suggests by Danforth, Lock, and Foley.”
ter Maat seems to lead the person skilled in the art away from the solution of the present objective technical problem, since it discloses that “With a binder consisting exclusively of POM, satisfactory results are not obtained” and “When the aforementioned polyoxymethylene binder systems are used […] a certain level of plastic deformation of the powder molding is unavoidable as a result”.
Response:  As also discussed in the Office action dated 07-16-2021, Wohlfromm does not teach a binder phase consisting exclusively of POM, and Wohlfromm appears to use the disclosed composition to successfully form sintered bodies.  Also, the claims do not preclude some amount of plastic deformation, and the further disclosure of ter Maat actually utilizes a binder including POM, thus evidencing that POM is not inherently problematic for molding inorganic powder articles.  Further, the disclosure of ter Maat is not being bodily incorporated into the method of Wohlfromm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIN SNELTING/Primary Examiner, Art Unit 1741